Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The cited prior art suggests molding glass with an inner molding tool and an outer molding tool having at least one shaping roller.  The prior art also suggests applying oil or other lubrication to shaping surfaces that come into contact with glass workpieces.  The prior art does not fairly teach or suggest the repetition of at least one shaping roller being fixed to an accommodating apparatus by a releasable locking device, the locking device being released, the at least one shaping roller being rotated through an angle, and then fixed again for repeating the molding, and the applying of oil during the process to at least a part of a shaping surface of the at least one shaping roller that is not in contact with the glass workpiece at the time the oil is applied, as claimed.  The closest prior art includes US 2,266,417, which suggests outer shaping rollers having oil outlets on the surface thereof, and US 2019/0161380 A1, which suggests generally that oil may be disposed between a glass tube and an outer shaping roller.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169. The examiner can normally be reached Monday to Friday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN SNELTING/Primary Examiner, Art Unit 1741